Citation Nr: 0416835
Decision Date: 06/25/04	Archive Date: 07/21/04

93 Decision Citation: BVA 93-15499

Citation Nr: 0416835	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  92-19 399	)	DATE JUN 25 2004
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
and prostate cancer as residuals of exposure to 
polychlorinated biphenyl (PCB).

2.  Entitlement to service connection for bone disease to 
include degenerative joint disease.

3.  Entitlement to a rating in excess of 10 percent for 
digestive system disabilities, to include hiatal 
hernia/gastroesophageal reflux disease with vagotomy, 
pyloroplasty, and cholecystectomy, prior to October 12, 1993.

4.  Entitlement to a rating in excess of 20 percent for 
digestive system disabilities, to include hiatal 
hernia/gastroesophageal reflux disease with vagotomy, 
pyloroplasty, and cholecystectomy, prior to September 24, 
1998.

5.  Entitlement to a rating in excess of 40 percent for 
digestive system disabilities, to include hiatal 
hernia/gastroesophageal reflux disease with vagotomy, 
pyloroplasty, and cholecystectomy, after September 24, 1998.

6.  Entitlement to a compensable rating for residuals of skin 
cancer.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1951 to May 1982.  

The veteran's initial claim for compensation was received in 
June 1982 and the initial rating decision by the Portland, 
Oregon, Regional Office (RO) of the Department of Veterans 
Affairs (VA), was issued in November 1982.  That rating 
decision established service connection for 12 disabilities 
for which a combined rating of 40 percent was assigned 
effective from May 1982.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from this 
November 1982 rating decision.

In a rating dated in November 1983, the RO, in pertinent 
part, granted an increased 10 percent rating for hiatal 
hernia effective from the day following the veteran's 
retirement from active service.  The combined rating for 
service-connected disabilities was increased to 50 percent 
effective from May 1982.

The Board initially issued a decision as to the veteran's 
appeal in August 1984 at which time the Board, in pertinent 
part, denied service connection for residuals of exposure to 
PCB and bone disease and denied increased ratings for hiatal 
hernia, status post vagotomy with pyloroplasty, and history 
of skin cancer.

In correspondence dated in December 1992 the Board notified 
the veteran that the August 1984 Board decision had been 
vacated and that the matters at issue would be reconsidered 
because it was unclear if documents pertinent to his case had 
been properly considered.  It was noted that documents had 
been discovered at the Board which had apparently become 
separated from his claims folder at the time of the August 
1984 decision.

In August 1993, the Board granted service connection for 
chronic lung disease, diagnosed as emphysema, and remanded 
the issues of entitlement to service connection for residuals 
of exposure to PCB, bone disease, and periodontitis, as well 
as the issues of entitlement to increased ratings for hiatal 
hernia, cholecystectomy residuals, cholecystectomy scar, 
residuals of skin cancer, history of skin cancer, and 
postoperative vagotomy with pyloroplasty for additional 
development.  

In a rating decision dated in January 1995, the RO 
established service connection for emphysema, rated 10 
percent disabling from May 1982, and increased the ratings 
for status post vagotomy with pyloroplasty from 0 percent to 
20 percent and for cholecystectomy residuals, reclassified as 
status postoperative gallstones, from 0 percent to 10 
percent, both increased ratings were effective from the date 
of a VA examination on October 12, 1993.  The combined 
service-connected disability rating as a result of that 
decision was 70 percent.  

In a decision dated in March 1996 the Board granted service 
connection for periodontal disease and denied increased 
ratings for ischemic heart disease, cholecystectomy 
residuals, a cholecystectomy scar, seborrheic dermatitis, and 
a history of kidney stones.  The Board also remanded the 
issues of entitlement to service connection for residuals of 
exposure to PCB and bone disease, as well as, the issues of 
entitlement to increased ratings for hiatal hernia, status 
post vagotomy with pyloroplasty, and history of skin cancer.  
The Board also found that in assigning separate ratings for 
hiatal hernia and status post vagotomy with pyloroplasty the 
RO had failed to comply with the provisions of 38 C.F.R. 
4.114 (providing that only a single evaluation may be 
assigned for disabilities evaluated under Diagnostic Codes 
7346 and 7348).  Finally, the Board referred the issue of 
entitlement to a total disability rating due to individual 
unemployability to the RO for appropriate action.

In a January 2000 rating decision the RO established a 40 
percent rating under Diagnostic Code 7305 for hiatal 
hernia/gastroesophageal reflux disease status post vagotomy 
and pyloroplasty effective from September 24, 1998.  The 
combined rating remained 70 percent from October 1993.

A rating decision dated in August 2001 increased the rating 
for tinnitus from 0 to 10 percent effective from February 
2000, thereby increasing the combined rating to 80 percent 
from that date.  In a rating dated in December 2001, the RO 
increased the rating for atherosclerotic heart disease from 
30 percent to 60 percent, increased the rating for low back 
strain from 10 percent to 40 percent, and granted a total 
disability rating based on individual unemployability.  These 
changes were all effective from February 2000.  

It is significant to note that in the December 2001 rating 
the RO also, without explanation but apparently in accordance 
with 38 C.F.R. § 4.14 and 38 C.F.R. § 4.114, combined the 
previously assigned 10 percent rating for postoperative 
gallstones under Diagnostic Code 7318 and the 40 percent 
rating under Diagnostic Code 7305 for hiatal hernia/GERD, 
status post vagotomy and pyloroplasty into the 40 percent 
rating under Diagnostic Code 7348.  The newly combined 
service-connected disability under Diagnostic Code 7348 was 
listed as residuals of hiatal hernia/GERD with vagotomy, 
pyloroplasty, and cholecystectomy.  The Board notes that 
while these rating changes, or corrections, may have resulted 
in some reduction in evaluation they resulted in no actual 
reduction or discontinuance of payable compensation.  
Therefore, application of the proposed action notice 
procedures under 38 C.F.R. § 3.105(e) was not required.  See 
VAOPGCPREC 71-91.

In a letter dated in January 2003, the RO asked the veteran 
if he still wished to pursue his appeal in view of the fact 
that he was then receiving compensation at the 100 percent 
rate because his service-connected disabilities prevented him 
from being gainfully employed.  No subsequent correspondence 
was received from the veteran indicating any desire to 
withdraw his appeal.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that a claim for a higher 
rating when placed in appellate status by disagreement with 
the original or initial rating award (service connection 
having been allowed, but not yet ultimately resolved), 
remains an "original claim" and is not a new claim for an 
increased rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate compensable evaluations may 
be assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  Id. at 126.  

As the digestive system disability increased rating issues on 
appeal arose from the initial November 1982 rating decision, 
the Board finds entitlement to increased or "staged" 
ratings must be considered from the date service connection 
was established (in this case from May 15, 1982).  It is 
significant to note, however, that any present determination 
as to higher or "staged" ratings for the digestive system 
disabilities, to include hiatal hernia/gastroesophageal 
reflux disease with vagotomy, pyloroplasty, and 
cholecystectomy, must be considered in accordance with the 
single evaluation provisions of 38 C.F.R. § 4.114.  Hence, 
the issues listed on the title page of this decision have 
been revised to more clearly reflect the matters remaining on 
appeal.  

The Board notes that the veteran's combined service-connected 
disability as noted on the January 1995 rating decision would 
have been 70 percent even without the improper separate 
ratings for hiatal hernia (10 percent) and status post 
vagotomy with pyloroplasty (20 percent).  There was, in 
essence, no harm as a result of this error.  For the purposes 
of appellate review, however, the Board finds the issue of 
entitlement to an increased rating prior to September 24, 
1998, for digestive system disabilities must be considered as 
for a rating in excess of 20 percent.

In addition, in correspondence dated in September 2002, 
clearly in response to the September 2002 supplemental 
statement of the case, the veteran asserted that his type II 
diabetes mellitus and prostate cancer were residual 
disabilities of PCB exposure.  Although a November 2003 
rating decision denied service connection for these disorders 
and the veteran was notified that additional action was 
required to perfect an appeal as to the matters, the Board 
finds the issues are more appropriately considered as part 
and parcel of the previously perfected appellate issue of 
entitlement to service connection for residuals of PCB 
exposure.  Rather than initiating new claims, the veteran's 
September 2002 correspondence merely served to clarify the 
existing matter on appeal.  Therefore, the issue as to this 
matter listed on the title page of this decision has been 
revised to reflect this determination. 

The issues of entitlement to service connection for diabetes 
mellitus and prostate cancer, as residuals of PCB exposure, 
and bone disease to include degenerative joint disease and 
entitlement to a compensable rating for residuals of skin 
cancer are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of the increased rating matters 
addressed in this decision and has sufficiently notified him 
of the information and evidence necessary to substantiate 
these claims.

2.  Prior to August 12, 1983, the veteran's service-connected 
digestive system disabilities were manifested by no more than 
epigastric distress and intermittent heartburn.

3.  As of August 12, 1983, the veteran's service-connected 
digestive system disabilities were manifested by heartburn 
and mild dumping syndrome with infrequent episodes of 
epigastric distress and characteristic mild circulatory 
symptoms.

4.  Prior to September 24, 1998, the veteran's service-
connected digestive system disabilities were manifested by no 
more than heartburn and mild dumping syndrome with infrequent 
episodes of epigastric distress and characteristic mild 
circulatory symptoms.

5.  The veteran's service-connected digestive system 
disabilities are presently manifested by daily frequent 
heartburn, acid reflux to the mouth, frequent loose watery 
stools within an hour of eating, lightheadedness and 
clamminess approximately 30 to 60 minutes after eating, and 
daily epigastric pain.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent, prior 
to August 12, 1983, for digestive system disabilities, to 
include hiatal hernia/gastroesophageal reflux disease with 
vagotomy, pyloroplasty, and cholecystectomy, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.14, 4.113, 4.114, Diagnostic Codes 7305, 7308, 
7646, 7348 (effective before and after July 10, 2001).

2.  The criteria for a 20 percent rating, but no higher, 
effective from August 12, 1983, for digestive system 
disabilities, to include hiatal hernia/gastroesophageal 
reflux disease with vagotomy, pyloroplasty, and 
cholecystectomy have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.14, 4.113, 4.114, Diagnostic 
Codes 7305, 7308, 7646, 7348 (effective before and after July 
10, 2001).

3.  The criteria for a rating in excess of 20 percent, prior 
to September 24, 1998, for digestive system disabilities, to 
include hiatal hernia/gastroesophageal reflux disease with 
vagotomy, pyloroplasty, and cholecystectomy have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.14, 4.113, 4.114, Diagnostic Codes 7305, 7308, 
7646, 7348 (effective before and after July 10, 2001).

4.  The criteria for a rating in excess of 40 percent, after 
September 24, 1998, for digestive system disabilities, to 
include hiatal hernia/gastroesophageal reflux disease with 
vagotomy, pyloroplasty, and cholecystectomy have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.14, 4.113, 4.114, Diagnostic Codes 7305, 7308, 
7646, 7348 (effective before and after July 10, 2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.  The 
veteran was notified of the provisions of the VCAA and how it 
applied to his increased rating claims for hiatal 
hernia/gastroesophageal reflux disease, status post vagotomy, 
pyloroplasty, and cholecystectomy by correspondence issued in 
August 2001.  

The Court in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
has held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ 
or RO) decision on a claim for VA benefits.  In this case, 
the initial RO decision was made prior to November 9, 2000, 
the date the VCAA was enacted.  VA believes that the decision 
in Pelegrini is incorrect as it applies to cases where the 
initial AOJ decision was made prior to the enactment of the 
VCAA and is pursuing further judicial review on this matter.  
However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

In the present case, the increased rating issues concerning 
digestive system disabilities, to include hiatal 
hernia/gastroesophageal reflux disease with vagotomy, 
pyloroplasty, and cholecystectomy, arise from a November 1982 
rating decision.  Only after that rating action was 
promulgated did VA provide notice regarding what information 
and evidence was needed to substantiate the claims, as well 
as, what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claims.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudications denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
422.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Court shall "take due 
account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the appellant to overcome.  See Pelegrini, 17 Vet. App. at 
422.  Similarly, a claimant is not compelled under 38 U.S.C. 
§ 5108 to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran on August 2001 was 
not given prior to the first AOJ adjudication of the claims, 
the notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and supplemental statement of the case 
was provided to the veteran.  The veteran has been provided 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error.  

The Court in Pelegrini also noted that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  VA's General Counsel, however, in a precedent 
opinion held that the Court's statement that sections 5103(a) 
and 3.159(b)(1) require VA to include such a request as part 
of the notice provided to a claimant under those provisions 
is obiter dictum and is not binding on VA.  VAOPGCPREC 1-2004 
(February 24, 2004).  It was further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.

In this case, the August 2001 VCAA notice letter provided to 
the veteran generally informed him of the evidence not of 
record that was necessary to substantiate his claims and 
identified which parties were expected to provide such 
evidence.  Although the letter did not specifically address 
the VCAA "fourth element," the Board finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In fact, 38 C.F.R. 
§ 3.159(b)(1), which includes this "fourth element," was 
cited in the September 2002 supplemental statement of the 
case.  In light of the actual notice provided, the Board 
finds that any content deficiency in the August 2001 notice 
letter was non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the increased rating claims addressed in 
this decision have been requested or obtained.  He was 
notified of the pertinent evidence obtained by VA during the 
course of this appeal and informed of the evidence necessary 
to substantiate his claims.  On several occasions he was 
requested to provide information identifying evidence 
pertinent to his claims.  Therefore, the Board finds further 
attempts to obtain any additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that VA medical opinions pertinent to the issues on 
appeal were obtained in September 1982, August 1983, November 
1984, October 1993, May 1996, September 1998, August 2000, 
and September 2001, and that the available medical evidence 
is sufficient for adequate determinations of these matters.  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

Factual Background

Service medical records show the veteran underwent vagotomy 
and Finney pyloroplasty in April 1969 for chronic duodenal 
ulcer disease.  An April 1980 annual physical examination 
report noted the veteran reported epigastric discomfort and 
heartburn.  The examiner's assessment was rule out peptic 
ulcer disease.  His weight was reported as 170 pounds.  A 
subsequent April 1980 upper gastrointestinal series revealed 
a small sliding-type hiatal hernia without evidence of 
gastroesophageal reflux disease.  The veteran's March 1981 
retirement examination revealed a normal clinical evaluation 
of the abdomen and viscera, but the examiner noted a 
diagnosis of hiatal hernia had been provided in April 1980.  
His weight at that time was 1801/2 pounds.  A July 1981 medical 
board report noted diagnoses of sliding hiatal hernia, with 
no esophageal reflux, post vagotomy, post pyloroplasty, and 
duodenal deformity (possible duodenal ulcer).  A November 
1981 report noted the veteran complained of bile reflux and a 
sour taste in his mouth.  He stated he received some relief 
from over-the-counter medication.

On VA examination in September 1982 the veteran reported a 2 
year history of intermittent heartburn relieved by antacids.  
His weight was 169 pounds.  The diagnoses included hiatal 
hernia without any reflux.  

At his personal hearing in June 1983 the veteran testified 
that he experienced burning pains while bending over in the 
garden and after eating certain foods.  He stated he had 
raised the head of his bed to improve his ability to sleep.  
He reported he used antacids, but that they were not 
completely effective.  

At his VA examination on August 12, 1983, the veteran 
complained of esophageal discomfort when he bent over.  He 
stated he experienced discomfort for the first half hour 
after eating, but that the disorder was improved with 
medication.  His weight was 174 pounds.  The examiner noted 
the veteran's history was suggestive of active esophagitis, 
relieved by antacids and raising the head of his bed, and 
dumping syndrome of a hypoglycemia-type, apparently 
postprandial, relieved by protein foods.  The diagnoses 
included hiatal hernia, with reflux esophagitis, and status 
post vagotomy and pyloroplasty, with occasional episodes of 
dumping syndrome.  

VA treatment records dated in November 1984 show the veteran 
underwent endoscopy after complaining of symptoms of 
irritation in the retrosternal area when in the recumbent 
position and occasional irritation in his mouth.  The 
diagnosis was bile reflux secondary to vagotomy and 
pyloroplasty.  A June 1985 report noted some postprandial 
nausea and symptoms of reflux esophagitis.  

A March 1985 service department examination report noted the 
veteran took medication for his hiatal hernia, but that he 
occasionally experienced heartburn at night.  His weight was 
176 pounds.  The diagnoses included hiatal hernia with 
symptoms of reflux.  

At his VA examination on October 12, 1993, the veteran 
reported that since service he had experienced continued 
symptoms of reflux pain and heartburn.  He stated he took 
approximately 75 antacid tablet per week to control his 
dyspepsia.  He reported that every time he ate he experienced 
some feelings of tiredness and would have a bowel movement.  
He denied any vomiting or loss of weight.  He described 
having approximately 3 stools per day that were formed.  The 
diagnoses included status post vagotomy and pyloroplasty with 
symptoms of reflux burning, retrosternally, probably due to 
esophagitis, which was controlled by antacids, and status 
post cholecystectomy without post-cholecystectomy diarrhea or 
post-cholecystectomy syndrome.  

On VA examination in May 1996 the veteran complained of 
chronic reflux symptoms with acid dyspepsia radiating up into 
the chest that was worse in the supine position.  He stated 
his symptoms were controlled fairly well with prescription 
medication, but that approximately once every 3 days he 
experienced breakthrough dyspepsia which he treated by 
antacids with good relief.  It was noted that he denied any 
specific intolerance to food, generalized fatigue, or 
weakness and that he did not complain of chronic nausea or 
vomiting.  His weight had been well maintained and he denied 
any history of anemia.  The diagnoses included history of 
peptic ulcer disease, requiring vagotomy and pyloroplasty, 
and gastroesophageal reflux disease, with continued dyspeptic 
symptoms on average twice per week.  

VA treatment records dated in July 1998 reflect that the 
veteran complained that his gastroesophageal reflux disease 
continued to bother him.  It was noted that to control his 
symptoms he used medication, had raised the head of his bed, 
and did not eat much at night.  The examiner's assessment was 
gastroesophageal reflux disease, not controlled.  The 
treatment plan recommended trials of alternative medications.

At his VA examination on September 24, 1998, the veteran 
complained of daily frequent heartburn and acid reflux to the 
mouth that were slightly relieved by antacids.  It was noted 
he denied vomiting and that he reported a decreased appetite 
due to recent radiation therapy for prostate cancer.  He 
stated he lost approximately 9 pounds about the time his 
prostate cancer had been discovered, but that his appetite 
was improving and that he had recently re-gained 2 pounds.  
The veteran reported daily, frequent loose watery stools 
within an hour of eating, which he stated had persisted since 
his vagotomy and pyloroplasty without improvement.  He also 
reported lightheadedness and clamminess (diaphoresis) 
approximately 30 to 60 minutes after eating and daily 
epigastric pain.  The diagnoses included severe hiatal 
hernia/gastroesophageal reflux disease, peptic ulcer disease 
(status post refractory duodenal ulcer), status post vagotomy 
and pyloroplasty, and severe dumping syndrome.

VA treatment records dated in September 1999 noted the 
veteran reported his gastroesophageal reflux disease had not 
bothered him.  The examiner's impressions included 
gastroesophageal reflux disease, controlled.  A November 1999 
report noted he denied any appetite or weight change, 
dysphagia, nausea/vomiting, constipation, or diarrhea.  A 
December 1999 report noted he had some reflux and that it was 
fairly stable with treatment.

At his VA examination in August 2000 the veteran denied any 
difficulty swallowing on his current medication regime and 
denied any weight loss or loss of appetite.  He reported he 
had re-gained 25 pounds he had lost after he received a 
diagnosis of diabetes mellitus.  His present weight was 173 
pounds.  The diagnoses included gastroesophageal reflux 
disease.  The examiner noted the veteran's hiatal 
hernia/gastroesophageal reflux disease should not affect his 
employability.  

On VA examination in September 2001 the veteran complained of 
intermittent regurgitation and stated he took medication for 
symptom relief.  He reported his weight had been stable.  The 
examiner noted that a recent colonoscopy revealed 
diverticulitis and that the veteran had a component of 
irritable bowel syndrome.  The diagnosis was gastroesophageal 
reflux.  A September 2001 general medical examination noted 
the veteran's weight was 174.7 pounds and stable.  The 
diagnoses included status post vagotomy, pyloroplasty, and 
cholecystectomy without significant residuals.  

VA medical records dated in June 2002 noted the veteran was 
receiving treatment for diverticular disease.  It was noted 
that he denied any significant abdominal pain, but that he 
experienced intermittent bloating.  Records dated in March 
2003 show the veteran complained of occasional retrosternal 
chest pain.  The examiner noted a history of gastroesophageal 
reflux disease and recommended a change in the medication 
regime to see if it would resolve his retrosternal pain.  

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2003).

The Court has held that separate or "staged" schedular 
disability ratings may be assigned subsequent to an initial 
award of service connection based upon the facts in each 
case.  Fenderson, 12 Vet. App. 119.  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2003).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2003).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2003).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2003).

As a preliminary matter, the Board notes that certain 
provisions of the rating schedule for digestive system 
disorders were revised, effective July 2, 2001.  66 Fed. Reg. 
29,488 (May 31, 2001).  Where the law or regulations 
governing a claim are changed while the claim is pending, the 
version most favorable to the claimant applies (from the 
effective date of the change), absent congressional intent to 
the contrary.  See VAOPGCPREC 3-2000 (Apr. 10, 2000).

Although none of the diagnostic codes applicable to the 
present matter on appeal were changed, the terms of 38 C.F.R. 
§ 4.112 relating to weight loss were amended.  Prior to July 
2001, minor weight loss or greater losses of weight for 
periods of brief duration were not considered of importance 
in rating.  Rather, weight loss became of importance where 
there was an appreciable loss that was sustained over a 
period of time.  In evaluating weight loss, generally, 
consideration was to be given not only to standard age, 
height, and weight tables, but also to the particular 
individual's predominant weight pattern as reflected by the 
records.  The use of the term "inability to gain weight" 
indicated that there had been a significant weight loss with 
inability to regain it despite appropriate therapy.  
38 C.F.R. § 4.112 (effective prior to July 2, 2001).

The revised provisions for purposes of evaluating conditions 
in § 4.114 state that the term "substantial weight loss" 
means a loss of greater than 20 percent of the individual's 
baseline weight, sustained for three months or longer; and 
the term "minor weight loss" means a weight loss of 10 to 
20 percent of the individual's baseline weight, sustained for 
three months or longer.  The term "inability to gain 
weight" means that there has been substantial weight loss 
with inability to regain it despite appropriate therapy.  
"Baseline weight" means the average weight for the two-year 
period preceding onset of the disease.  38 C.F.R. § 4.112 
(effective after July 2, 2001).

Regulations also provide that there are diseases of the 
digestive system, particularly within the abdomen, which, 
while differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under 
the title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in § 4.14.  38 C.F.R. § 4.113 
(effective before and after July 2, 2001). 

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (effective before and after 
July 2, 2001).  With these factors in mind, the Board will 
consider the service-connected digestive disabilities in this 
case under the various applicable diagnostic codes.

The Ratings Schedule provides disability ratings for duodenal 
ulcers which are mild with recurring symptoms once or twice 
yearly (10 percent), moderate with recurring episodes of 
severe symptoms two or three times a year averaging 10 days 
in duration, or with continuous moderate manifestations (20 
percent), or moderately severe with less than a severe 
disability, but with impairment of health manifested by 
anemia and weight loss or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year (40 percent).  38 C.F.R. § 4.114, Diagnostic 
Code 7305 (effective before and after July 2, 2001).

Disability ratings are provided for postgastrectomy syndromes 
which are mild with infrequent episodes of epigastric 
distress with characteristic mild circulatory symptoms or 
continuous mild manifestations (20 percent), moderate with 
episodes of epigastric disorders, less frequent than a severe 
disorder, characteristic mild circulatory symptoms after 
meals, and diarrhea and weight loss (40 percent), or severe 
with associated nausea, sweating, circulatory disturbance 
after meals, diarrhea, hypoglycemic symptoms, and weight loss 
with malnutrition and anemia (60 percent).  38 C.F.R. 
§ 4.114, Diagnostic Code 7308 (effective before and after 
July 2, 2001).

The Rating Schedule provides disability ratings for hiatal 
hernia when there are two or more of the symptoms required 
for a 30 percent rating but of lesser severity than is 
required for that evaluation (10 percent), with persistently 
recurrent epigastric distress and dysphagia, pyrosis, and 
regurgitation accompanied by substernal or arm or shoulder 
pain, all of which is productive of a considerable impairment 
of health (30 percent), and with symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia or other symptom combinations productive of severe 
impairment of health (60 percent).  38 C.F.R. § 4.114, 
Diagnostic Code 7346 (effective before and after July 2, 
2001).

The Ratings Schedule also provides ratings for vagotomy with 
pyloroplasty or gastroenterostomy manifest by recurrent ulcer 
with incomplete vagotomy (20 percent), with symptoms and 
confirmed diagnosis of alkaline gastritis, or of confirmed 
persisting diarrhea, (30 percent), or followed by 
demonstrably confirmative postoperative complications of 
stricture or continuing gastric retention (40 percent). 
38 C.F.R. § 4.114, Diagnostic Code 7348 (effective before and 
after July 2, 2001).  It is noted that recurrent ulcer 
following complete vagotomy is to be rated, at minimum 20 
percent, under Diagnostic Code 7305, and that dumping 
syndrome is to be rated under Diagnostic Code 7308.  

In this case, the evidence demonstrates the veteran underwent 
an apparently complete vagotomy and pyloroplasty for chronic 
duodenal ulcer disease in April 1969.  Records show his 
weight has been essentially stable since his retirement from 
active service, except for his August 2000 report of having 
re-gained 25 pounds lost after receiving a diagnosis of 
diabetes mellitus.  There has been no confirmed diagnosis of 
recurrent ulcer since April 1969.

Service medical records dated in July 1981 noted diagnoses of 
sliding hiatal hernia, with no esophageal reflux, post 
vagotomy, post pyloroplasty, and duodenal deformity (possible 
duodenal ulcer).  A November 1981 report noted complaints of 
bile reflux and a sour taste in his mouth, with symptom 
relief by over-the-counter medication.

In September 1982, the veteran reported a 2 year history of 
intermittent heartburn relieved by antacids.  At his personal 
hearing in June 1983 he testified that he experienced burning 
pains, with incomplete relief by antacids.  VA examination on 
August 12, 1983, noted discomfort for the first half hour 
after eating, improved with medication.  The diagnoses 
included hiatal hernia with reflux esophagitis and status 
post vagotomy and pyloroplasty with occasional episodes of 
dumping syndrome.  VA treatment records dated in June 1985 
noted some postprandial nausea and symptoms of reflux 
esophagitis.  

Based upon the evidence of record, the Board finds that prior 
to August 12, 1983, the veteran's service-connected digestive 
system disabilities, to include hiatal 
hernia/gastroesophageal reflux disease with vagotomy, 
pyloroplasty, and cholecystectomy, were manifested by no more 
than epigastric distress and intermittent heartburn or 
pyrosis.  His digestive system disabilities at that point in 
time are most appropriately rated under the criteria for 
hiatal hernia (Diagnostic Code 7346); however, his overall 
disorder was not of such severity as to warrant evaluation to 
the next higher rating.  Therefore, the Board finds a rating 
in excess of 10 percent was not warranted.  

The Board finds that the August 12, 1983, examination 
findings are indicative of a more severe digestive system 
disability; therefore, a 20 percent rating is warranted from 
that date under the criteria for dumping syndrome (Diagnostic 
Code 7308).  The August 1983 examiner noted occasional 
episodes of dumping syndrome and VA records dated in June 
1985 also noted some postprandial nausea.  These 
manifestations, however, demonstrate no more that a mild 
disorder with infrequent episodes of epigastric distress and 
characteristic mild circulatory symptoms.  The overall 
disorder at that time is not shown to have been of such 
severity as to warrant an evaluation in excess of 20 percent.

The evidence of record prior to September 24, 1998, includes 
an October 1993 examination report noting continued symptoms 
of reflux pain and heartburn, as well as, feelings of 
tiredness and a bowel movement after every meal.  At his VA 
examination in May 1996 the veteran complained of chronic 
reflux symptoms with acid dyspepsia radiating up into the 
chest.  There was no evidence of significant diarrhea or 
weight loss, recurrent ulcers, persistently recurrent 
epigastric distress and dysphagia, pyrosis, or regurgitation 
accompanied by substernal or arm or shoulder pain productive 
of a considerable impairment of health, or of a confirmed 
diagnoses of alkaline gastritis or persisting diarrhea.  
Therefore, the Board finds a rating in excess of 20 percent 
for the veteran's digestive system disabilities, prior to 
September 24, 1998, is not warranted.  The overall disorder 
did not warrant evaluation to the next higher rating.  

VA examination on September 24, 1998, noted daily frequent 
heartburn, acid reflux to the mouth, frequent loose watery 
stools within an hour of eating, lightheadedness and 
clamminess approximately 30 to 60 minutes after eating, and 
daily epigastric pain.  There was evidence at that time of 
decreased appetite and some weight loss due to radiation 
therapy for prostate cancer.  The examiner's diagnoses 
included severe hiatal hernia/gastroesophageal reflux disease 
and severe dumping syndrome.  

VA treatment records dated in September 1999 noted the 
veteran reported his gastroesophageal reflux disease had not 
bothered him.  The examiner's impressions included 
gastroesophageal reflux disease, controlled.  A November 1999 
report noted he denied any appetite or weight change, 
dysphagia, nausea/vomiting, constipation, or diarrhea.  A 
December 1999 report noted he had some reflux that was fairly 
stable with treatment.  At his VA examination in August 2000 
he denied any weight loss or loss of appetite.  On VA 
examination in September 2001 he complained of intermittent 
regurgitation.  The diagnoses at that time included status 
post vagotomy, pyloroplasty, and cholecystectomy without 
significant residuals.  

It is significant to note that the veteran is currently in 
receipt of a 40 percent disability rating effective from 
September 24, 1998.  The evidence demonstrates his service-
connected digestive system disabilities are presently 
manifested by no more than daily frequent heartburn, acid 
reflux to the mouth, frequent loose watery stools within an 
hour of eating, lightheadedness and clamminess approximately 
30 to 60 minutes after eating, and daily epigastric pain.  
The Board finds these manifestations are indicative of a 
moderate, 40 percent, disability under the criteria of 
Diagnostic Code 7308.  

There is no evidence of sweating and weight loss with 
malnutrition and anemia to warranted a 60 percent rating 
under the criteria of Diagnostic Code 7308.  Similarly, there 
are no symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia, or other symptom 
combinations productive of severe impairment of health, to 
warranted a 60 percent rating under the criteria of 
Diagnostic Code 7346.  There is also no significant evidence 
of diarrhea or weight loss due to the service-connected 
digestive system disabilities, recurrent ulcers, or other 
symptoms productive of a considerable impairment of health.  
The Board finds the overall disorder is not of such severity 
as to warrant evaluation to the next higher rating.  
Therefore, entitlement to additional higher or "staged" 
ratings for the veteran's service-connected digestive system 
disabilities are not warranted.

The Board further finds that there is no probative evidence 
of any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disorder, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  The examination findings 
persuasively demonstrate the schedular ratings applied are 
adequate in this case.  In fact, the August 2000 VA examiner 
specifically found the veteran's hiatal 
hernia/gastroesophageal reflux disease should not affect his 
employability.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the Board finds 
the preponderance of the evidence is against the veteran's 
claim.


ORDER

Entitlement to a rating in excess of 10 percent for digestive 
system disabilities, to include hiatal 
hernia/gastroesophageal reflux disease with vagotomy, 
pyloroplasty, and cholecystectomy, prior to August 12, 1983, 
is denied.

Entitlement to a 20 percent rating, but no higher, from 
August 12, 1983, for digestive system disabilities, to 
include hiatal hernia/gastroesophageal reflux disease with 
vagotomy, pyloroplasty, and cholecystectomy, is granted, 
subject to the regulations governing the payment of monetary 
awards.

Entitlement to a rating in excess of 20 percent for digestive 
system disabilities, to include hiatal 
hernia/gastroesophageal reflux disease with vagotomy, 
pyloroplasty, and cholecystectomy, prior to September 24, 
1998, is denied.

Entitlement to a rating in excess of 40 percent for digestive 
system disabilities, to include hiatal 
hernia/gastroesophageal reflux disease with vagotomy, 
pyloroplasty, and cholecystectomy, after September 24, 1998, 
is denied.


REMAND

Although correspondence in August 2001 notified the veteran 
of the VCAA and how it applied to claims including 
entitlement to an increased rating for 
hernia/gastroesophageal reflux disease with vagotomy and 
pyloroplasty, the RO did not address matters pertinent to the 
service connection or increased rating for history of skin 
cancer issues on appeal.  

The Board also notes that the March 1996 remand, in essence, 
instructed the RO to provide the veteran an examination to 
clarify matters as to any present residuals of exposure to 
PCB.  Although VA examinations have been conducted, the Board 
finds the provided reports are not conclusive as to the 
veteran's specific claim concerning this matter.  The Board 
also finds that clarification is necessary to determine which 
specific disease or individual joints are involved in the 
veteran's service connection claim for bone disease, to 
include degenerative joint disease, and to clarify the 
specific disability for which service connection was 
established by the November 1982 rating decision for history 
of skin cancer.  Therefore, additional development is 
required prior to appellate review.

Accordingly, the case is REMANDED for the following:

1.  The veteran and his representative 
should be notified of the specific 
disability for which service connection 
was established by the November 1982 
rating decision for history of skin 
cancer and provided an opportunity to 
submit additional information in support 
of his claim for an increased rating.  
The veteran and his representative should 
also be requested to clarify the specific 
disabilities or symptoms involved in his 
service connection claims for residuals 
of exposure to PCB and bone disease to 
include degenerative joint disease.  
Thereafter, the RO must take appropriate 
action to adequately develop or 
adjudicate these matters as necessary.

2.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
appellant (1) of the information and 
evidence not of record that is necessary 
to substantiate the claims, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the claimant is 
expected to provide, and (4) request or 
tell the claimant to provide any evidence 
in his possession that pertains to these 
claims.  

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  If any benefit sought remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



			
	Gary L. Gick 	Thomas J. Dannaher
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
Mark W. Greenstreet
	Veterans Law Judge, Board of Veterans' Appeals



			
	John E. Ormond, Jr.	Renée M. Pelletier
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
	C. P. Russell
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2





 Y93 

                 BOARD OF VETERANS' APPEALS
                   WASHINGTON, D.C. 20420

DOCKET NO.  92-19 399       )    DATE
                            )
(RECONSIDERATION)           )
                            )

                         THE ISSUES

1.  Entitlement to service connection for lung disease.

2.  Entitlement to service connection for residuals of
exposure to polychlorinated biphenyl (PCB).

3.  Entitlement to service connection for bone disease.

4.  Entitlement to service connection for periodontitis.

5.  Entitlement to an increased rating for heart disease,
currently evaluated 30 per cent disabling.

6.  Entitlement to an increased rating for seborrheic
dermatitis with psoriasis of the scalp, currently evaluated
10 per cent disabling.

7.  Entitlement to an increased rating for hiatal hernia,
currently evaluated 10 per cent disabling.

8.  Entitlement to an increased (compensable) disability
evaluation for cholecystectomy scar.

9.  Entitlement to an increased (compensable) disability
evaluation for residuals of skin cancer.

10.  Entitlement to an increased (compensable) disability
evaluation for cholecystectomy residuals.

11.  Entitlement to an increased (compensable) disability
evaluation for history of kidney stones.

12.  Entitlement to an increased (compensable) disability
evaluation for postoperative vagotomy with pyloroplasty.

                       REPRESENTATION

Appellant represented by:  Oregon Department of Veterans
                           Affairs

                WITNESS AT HEARING ON APPEAL

Appellant

                   ATTORNEY FOR THE BOARD

K. Hudson, Associate Counsel

                        INTRODUCTION

This matter came before the Board of Veterans' Appeals
(Board) on appeal from a rating decision of November 1982,
from the Portland, Oregon, regional office (RO).  The notice
of disagreement was received in November 1982, the statement
of the case was issued in December 1982, and the substantive
appeal was received in January 1983.  A hearing was held
before a hearing officer at the RO in June 1983.  A
supplemental statement of the case was issued in December
1983.  The Board entered a decision in August 1984, which
denied the veteran's claims regarding the issues on appeal.

Reconsideration of the decision was ordered by the authority
granted to the Chairman in 38 U.S.C.A. § 7103 (West 1991) in
December 1992, on the Board's own motion, based on the
discovery of additional records.  In December 1992, the
veteran and his representative were notified that they had
60 days to present additional arguments.  In a statement
received January 11, 1993, the veteran requested an
additional 30 days to submit evidence.  No evidence was
received, and, in April 1993, the case was referred to an
expanded panel of the Board for reconsideration.  This
decision by the Reconsideration Section replaces the
decision of August 14, 1984.

The veteran had 30 years of active service, terminating in
the verified period from September 1964 to May 1982.

             CONTENTIONS OF APPELLANT ON APPEAL

As pertinent to the issue of service connection for lung
disease, the appellant essentially contends that he had a
granuloma of the lung initially shown while he was in
service, and, therefore, service connection for lung disease
is warranted.

                    DECISION OF THE BOARD

In accordance with the provisions of 38 U.S.C.A. § 7104
(West 1991), following review and consideration of all
evidence and material of record in the appellant's claims
file, and for the following reasons and bases, it is the
decision of the Board that the preponderance of the evidence
supports a grant of service connection for chronic
obstructive pulmonary disease.  Further action is required
regarding the remaining issues of the veteran's claim.

                      FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable
disposition of the appellant's appeal has been obtained by
the originating agency.

2.  Emphysema diagnosed shortly after service was initially
manifested while the veteran was in service.

                      CONCLUSION OF LAW

Chronic lung disease, most recently diagnosed as emphysema,
was incurred in active peacetime service.  38 U.S.C.A.
§§ 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1992).

        REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim, and the
facts relevant to the issue of service connection for
chronic lung disease have been properly developed.
Therefore, the statutory obligation of the Department of
Veterans Affairs (VA) to assist the veteran in the
development of his claim has been satisfied.  38 U.S.C.A. §
5107(a).  Regarding the remaining certified issues, further
development is required to comply with the duty to assist
prior to an appellate determination of those issues.

Service connection may be granted for disease or injury
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110,
1131; 38 C.F.R. § 3.303.  In addition, service connection
may be granted for any disease diagnosed after discharge,
when all the evidence, including that pertinent to service,
establishes that the disease was incurred in service.
38 C.F.R. § 3.303(d).

Service medical records show a right hilar granuloma was
shown on X-rays in March and May 1981.  In September 1981,
the veteran was evaluated in connection with determining
whether he was an acceptable risk for gallbladder surgery.
On September 22, 1981, physical examination of the chest
revealed occasional expiratory wheezes in the mid-lung
field, without rales or rhonci.  There were generally
decreased breath sounds, and a prolonged forced expiratory
time.  The initial impression was chronic obstructive
pulmonary disease with mild to moderate shortness of breath.

He was hospitalized for further work-up, and at that time,
physical examination was thought to be normal.  Pulmonary
function tests and arterial blood gases were normal.  Chest
X-ray continued to show an old right hilar granuloma.  The
veteran's pulmonary status was considered to be "fine."  No
further pertinent complaints or findings were noted in
service.

On a VA examination of September 1982, chest X-ray revealed
minimal plaque-like atelectasis in the mid-lobe on the right
and minimal emphysema.  A VA examination was performed in
August 1983, which revealed minimal hyperresonance on
physical examination.  Pulmonary function tests revealed
overall ventilatory capacity to be normal, although there
was some airflow limitation at low lung volumes.  The
pertinent diagnosis was mild emphysema in an ex-smoker.

Thus, chest X-rays during and subsequent to service showed a
right hilar granuloma.  In addition, in September 1981, the
veteran exhibited symptoms of wheezes, prolonged expiratory
time, and decreased breath sounds, which were thought to
indicate mild chronic obstructive pulmonary disease.
Although these abnormalities were not detected on a
subsequent examination, VA examinations conducted shortly
after service, in September 1982, and again in August 1983,
disclosed symptoms considered to be reflective of mild
emphysema.  Taken as a whole, and with application of
38 U.S.C.A. § 5107(b), this evidence supports a grant of
service connection for lung disease, most recently diagnosed
as emphysema.

                            ORDER

Service connection for chronic lung disease, diagnosed as
emphysema, is granted.

                           REMAND

The remainder of the veteran's claims are well-grounded, and
the VA has a statutory obligation to assist him in the
development of his claims.  38 U.S.C.A. § 5107(a) (West
1991).  Specifically, the evidence shows the veteran was
exposed to PCB in service, and he should be afforded an
opportunity to submit evidence regarding current residuals
of this exposure.  In addition, in view of the time that has
elapsed since the decision replaced by this decision,
additional treatment records and examinations pertaining to
the issues for which the veteran has claimed increased
evaluations are indicated, in order to determine the current
level of impairment.

Accordingly, this case is REMANDED for the following:

         1.  The veteran should be contacted and
         asked to provide (1) evidence regarding
         current residuals of inservice exposure
         to PCB, or sufficient information to
         enable the VA to obtain such evidence,
         and (2) the names and locations of VA or
         military medical facilities, or private
         physicians from whom he has received
         treatment for the disabilities at issue
         since service.  Records of treatment so
         identified should be obtained by the RO.

         2.  Thereafter, the veteran should be
         afforded VA examinations by the
         appropriate specialists, if feasible, to
         determine (1) whether he currently has
         residuals of periodontitis or PCB
         exposure; and (2) the current severity of
         the following service-connected
         disabilities: heart disease, seborrheic
         dermatitis and psoriasis, history of skin
         cancer, hiatal hernia, cholecystectomy
         scar, cholecystectomy residuals, history
         of kidney stones, and status post
         vagotomy and pyloroplasty.  In order to
         provide a historical review of the
         record, the claims folder must be
         available to the examiners prior to the
         examinations.

After completion of the requested development, the case
should be reviewed by the originating agency.  If the
decision remains adverse to the veteran, he and his
representative should be furnished a supplemental statement
of the case and afforded an opportunity to respond.
Thereafter, the case should be returned to the Board for
appellate consideration, if otherwise in order.


                 BOARD OF VETERANS' APPEALS
                   WASHINGTON, D.C. 20420

       GARY L. GICK                       C. P. RUSSELL

                     JACK W. BLASINGAME

        JANE E. SHARP                  WILLIAM J. REDDY

                        P. E. WRIGHT

NOTICE OF APPELLATE RIGHTS:  Regarding the issue of service
connection for lung disease, under 38 U.S.C.A. § 7266
(West 1991), a decision of the Board of Veterans' Appeals
granting less than the complete benefit, or benefits, sought
on appeal is appealable to the United States Court of
Veterans Appeals within 120 days from the date of mailing of
notice of the decision, provided that a Notice of
Disagreement concerning an issue which was before the Board
was filed with the agency of original jurisdiction on or
after November 18, 1988 (see sec. 402 of the Veterans'
Judicial Review Act (Pub. L. 100-687)).  The date which
appears on the face of this decision constitutes the date of
mailing and the copy of this decision which you have
received is your notice of the action taken on your appeal
by the Board of Veterans' Appeals.

Regarding the remaining issues, under 38 U.S.C.A. § 7252
(West 1991), only a decision of the Board of Veterans'
Appeals is appealable to the United States Court of Veterans
Appeals.  The remand portion of this decision is in the
nature of a preliminary order and does not constitute a
decision of the Board on the merits of your appeal.






